Citation Nr: 0104632	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-24 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from July 1984 to July 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Montgomery, Alabama Regional Office which, in pertinent part, 
denied service connection for residuals of a right shoulder 
impingement injury and for a cervical spine disorder.  

In a May 1998 decision, the Board granted service connection 
for residuals of a right shoulder impingement injury.  The 
Board remanded the remaining issue on appeal to the RO to 
obtain private and/or Department of Veterans Affairs (VA) 
treatment records.  In October 1999, this case was 
transferred to the Atlanta, Georgia Regional Office (RO).  
The veteran has been represented throughout this appeal by 
the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's spondylosis of the cervical spine has been 
reasonably shown to have had origins during active service.  


CONCLUSION OF LAW

Spondylosis of the cervical spine was incurred in active 
service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The veteran's service medical records indicate that she was 
seen in September 1993 complaining of a sore neck.  The 
assessment included neck somatic dysfunction.  An October 
1993 entry noted that the veteran was seen with complaints of 
neck pain for the previous six months.  She also complained 
of headaches which occurred daily secondary to neck 
stiffness.  The assessment was C1-C2 dysfunction secondary to 
hypermobility.  Subsequent October 1993 entries related 
assessments of recurrent cervical dysfunction and C1-C2 
cervical dysfunction.  A November 1993 treatment report noted 
that the veteran may have had some type of C1-C2 arthralgia 
which triggered muscle tension headaches.  

Additionally, a January 1994 treatment entry related an 
assessment which included neck and lower back pain.  A March 
1994 entry noted that the veteran was seen for multiple 
complaints including neck pain.  The assessment, at that 
time, included multiple chronic recurrent skeletal muscular 
problems.  An April 1994 entry noted that the veteran was 
treated for neck stiffness and headaches.  The assessment was 
cervical muscle sprain.  Another April 1994 entry noted that 
the veteran was seen for complaints of left-sided neck pain 
with stiffness and an inability to turn to the left.  The 
assessment was C2-C3 facet dysfunction.  An April 1994 report 
of an X-ray, as to the veteran's cervical spine, related an 
impression of no abnormalities seen.  A Subsequent April 1994 
entry noted an assessment of resolving facet dysfunction.  
The July 1994 separation examination report noted that the 
veteran had frequent, severe headaches due to her neck being 
out of alignment.  

The veteran underwent a VA general medical examination in 
September 1994.  It was noted that the veteran reported that 
she had cervical C2, C3 facet dysfunction.  She stated that 
in the summer of 1993, she awakened to severe neck stiffness 
which lasted several days.  The veteran noted that 
recurrences of her symptoms were intermittent and that, at 
times, she would have difficulty turning her head.  The 
examiner indicated diagnoses including history of cervical 
facet dysfunction with recurrent neck pain.  An X-ray, as to 
the veteran's cervical spine, was apparently not performed.  

Private treatment records dated from September 1995 to 
February 1997 indicated that the veteran was treated for 
several disorders.  A September 1995 entry from Alabama 
Chiropractic Back Pain Center noted that the veteran was seen 
with complaints of headaches associated with neck pain and 
previously called a cervical spine injury.  The veteran 
reported that she woke up one morning with a "crick" in her 
neck over two years earlier which had never really gone away.  
An anterior-posterior X-ray of the cervical spine showed 
rotation of the vertebral bodies causing nerve root 
irritation at C3 on C4 and lateral flexion indicating 
possible lateral disc migration to the open side and/or facet 
jamming on the narrow side of C7 on T1.  It was also noted 
that lateral cervical views showed retrolisthesis due to 
loose ligaments at C3 on C4, anteriolisthesis indicating 
stretched or torn interosseous tissue of C2 on C3 and C4 on 
C5 and hyperextension of C1 on C2.  The examiner indicated 
diagnoses of cervicocranial syndrome and myofascitis 
(cervical).  A February 1996 entry from Horizons Medical Care 
indicated that the veteran was seen with a chief complaint of 
chronic neck pain and headaches since 1993.  The assessment 
was chronic neck spasm with chronic pain.  

The veteran underwent a general medical examination for VA 
purposes in March 1999.  She complained of a cervical spine 
injury which suddenly occurred in 1992, but which she did not 
think was associated with any direct injury.  The veteran 
reported that the problem with her neck had persisted over 
the years and that she continued to have pain, weakness, 
fatigue, stiffness and lack of endurance.  She also indicated 
that the symptoms would occur when she tilted her head and 
would lead to headaches and feeling pressure in the neck.  
The examiner reported that the examination of the veteran's 
cervical spine showed no painful motion, no muscle spasm and 
no tenderness.  There was no limitation of range of motion of 
the cervical spine.  The examiner noted that an X-ray of the 
cervical spine showed spondylosis.  The diagnosis was 
spondylosis of the cervical spine with no residual.  The 
examiner remarked that he had reviewed the veteran's prior 
medical records.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that she was treated for variously diagnosed 
cervical spine problems during her period of service 
including C1-C2 dysfunction secondary to hypermobility, 
recurrent cervical dysfunction, cervical muscle sprain, neck 
pain, and C2-C3 facet dysfunction.  Additionally, the Board 
notes that a September 1994 VA general medical examination 
report, within one year of the veteran's separation from 
service, indicated diagnoses including a history of cervical 
spine dysfunction with recurrent neck pain.  However, an X-
ray, as to the veteran's cervical spine, was not performed at 
that time.  

Further, the Board observes that a September 1995 report of 
X-rays, as to the veteran's cervical spine, from the Alabama 
Chiropractic Back Pain Center related diagnoses including 
myofascitis (cervical).  A February 1996 treatment entry from 
the Horizons Medical Center indicated an assessment of 
chronic neck spasm with chronic pain.  Also, the Board notes 
that a March 1999 general medical examination report for VA 
purposes indicated that the veteran had complaints including 
cervical pain, weakness and stiffness which had persisted 
since 1992.  The examiner related a diagnosis of spondylosis 
of the cervical spine with no residual.  The fact that the 
disability was characterized as involving "no residual" 
does not counter balance the fact that a chronic disease has 
been medically diagnosed, with the evidentiary circumstances 
reasonably suggestive of an inservice onset.  The Board 
observes that the medical evidence clearly indicates that the 
veteran was treated for cervical spine problems during her 
period of service, that she continued treatment for such 
disorders after her separation from service and that she has 
subsequently been diagnosed with spondylosis of the cervical 
spine.  Additionally, both the September 1994 VA general 
medical examination report and the report of the March 1999 
general medical examination for VA purposes referred to a 
history of cervical spine complaints beginning during the 
veteran's period of service.  Therefore, the Board is of the 
view that to conclude otherwise than that the evidence is at 
least in equipoise as to whether spondylosis of the cervical 
spine was incurred during the veteran's period of service 
would not withstand Court scrutiny on the basis of the 
evidence currently of record.  Accordingly, with resolution 
of reasonable doubt in favor of the veteran, the Board 
concludes that service connection for spondylosis of the 
cervical spine is warranted.  


ORDER

Service connection for spondylosis of the cervical spine is 
granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

